Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: for Claim 1 the prior art of record does not teach or suggest the invention as claimed, including a shoulder panel insert reversibly attachable to the shoulder panel. By contrast, Lewis et al. (US 20180351243 A1) as modified by Noro (US 20060273968 A1) discloses a multi-purpose shoulder panel system for attachment to a shoulder panel of an aircraft, the multi-purpose shoulder panel system comprising of a shoulder panel insert removably attachable to the shoulder panel, a circumferential base connected to the shoulder panel insert, an antenna compartment configured to be positioned on top of the circumferential base, and a removable antenna mounting plate positioned above and connected to the antenna compartment. However, modified Lewis et al. fails to mention the shoulder panel insert being reversibly attachable to the shoulder panel. Therefore, it would have not been obvious to incorporate prior art which disclose multi-purpose panels, in particular aircraft panels/skins equipped with communication devices such as antennas in the manner as described above.
For Claim 9, the prior art of record does not teach or suggest the invention as claimed, including an access panel of a wing-fuselage junction of the aircraft. By contrast, Lewis et al. (US 20180351243 A1) as modified by Noro (US 20060273968 A1) discloses an aircraft configured for communication comprising of a wing-fuselage junction, a panel of the fuselage, and a multi-purpose panel system comprising a panel insert attached to the panel, a circumferential base connected to the panel, an antenna compartment mounting plate positioned above and connected to the antenna compart, and an antenna or sensor disposed within the antenna compartment and configured to send and received radiation for commutation. However, modified Lewis et al. fails to mention an access panel of the wing-
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	
	
	
	
	


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642